Case 1:20-cr-O0603-PKC Document9 Filed 12/11/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 -CR-603%( )( )
Nicholas Joseph
Defendant(s).
Defendant N icholas Joseph hereby voluntarily consents to

 

participate in the following proceeding via__ videoconferencing or X__ teleconferencing:

X

X

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

X

Bail/Detention Hearing

Conference Before a Judicial Officer

Pee Zo -

Defendant’s Signature ~ Defendant’s Counsel’s Siengiefe
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Nicholas Joseph Marlon G. Kirton

Print Defendant's Name Print Counsel’s Name

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

12/11/20 CY) V1 n_—

Date U.S.(Didtrict a Judge
